--------------------------------------------------------------------------------

Exhibit 10.2

ENGLISH TRANSLATION
OF
TECHNICAL SERVICE AGREEMENT

This agreement (this “Agreement”) is entered into on October 22, 2010 by and
between:

(1)

Harbin Baixin Biotech Development Co., Ltd. (hereinafter referred to as “Harbin
Baixin”) a wholly foreign owned enterprise with limited liability which is
incorporated under the laws of the PRC, with its contact address at 7/F Jinhua
Mansion, 41 Hanguang Street, Nangang District, Harbin 150080, China; and

    (2)

Heilongjiang Shuaiyi New Energy Development Co., Ltd. (hereinafter referred to
as “Heilongjiang Shuaiyi”), a limited liability company incorporated under the
laws of the PRC, with its contact address at No. 41, Hanguang St., Nangang
District, Harbin.

Harbin Baixin and Heilongjiang Shuaiyi are individually referred to as a “Party”
and collectively referred to as the “Parties”.

Whereas:

A.

Harbin Baixin is a wholly foreign owned enterprise primarily engaging in
research on Cordyceps Militaris production technology and providing
technological consulting and services.

    B.

Heilongjiang Shuaiyi is a limited liability company mainly engages in such
business as (i) development of new energy technologies, provision of technical
service, and (ii) plant, production and sale of Cordyceps Militaris.

    C.

In accordance with the terms and conditions of this Agreement, Heilongjiang
Shuaiyi wishes to entrust Harbin Baixin to provide the services set forth under
this Agreement, Harbin Baixin agrees to provide such services to Heilongjiang
Shuaiyi.

Therefore, after friendly negotiations between the Parties, the Parties have
reached the following agreement:

1. Scope of Services


1.1

Harbin Baixin agrees to provide, in accordance with this Agreement and during
the Term of Service (as defined below), the following services to Heilongjiang
Shuaiyi (hereinafter referred to as the “Services”):


(a)

Assisting Heilongjiang Shuaiyi in the research and development of technologies
of Cordyceps Militaris, or accepting the entrustment from Heilongjiang Shuaiyi
to make the foresaid research and development;

1

--------------------------------------------------------------------------------


(b) Providing the technical consultancy, technical services and the relevant
information and materials in relation to Cordyceps Militaris;       (c)
According to Heilongjiang Shuaiyi’s business requirements, providing statistic
and analysis services for relevant technical data, and the construction and
maintenance of relevant databases;       (d) Providing the technical training
and organizing the examination for technical and business personnel of
Heilongjiang Shuaiyi;       (e) Providing the software and relevant technical
support services as needed by Heilongjiang Shuaiyi;       (f) Providing the
services for the construction and maintenance of the information networks and
the network security services;       (g) Such other services as may be agreed
between Heilongjiang Shuaiyi and Harbin Baixin.


2. Term of Service


2.1

The Term of Service during which Harbin Baixin shall provide the Services is ten
(10) years, starting from the execution date hereof, which shall automatically
renew for successive ten (10) year periods, unless Harbin Baixin notifies
Heilongjiang Shuaiyi of its intention not to renew at least ninety (90) days
prior to the expiration of the initial or renewal Term of Service.


3. Service Fees


3.1

Heilongjiang Shuaiyi agrees to pay the Service Fees (hereinafter referred to as
the “Service Fees”) for the Services provided by Harbin Baixin in accordance
with the terms of this Agreement. The Service Fees shall be calculated based on
the market price in light of the particulars of the Services and the timing of
such Services provided by Harbin Baixin.

 

 

3.2

Heilongjiang Shuaiyi shall timely pay the Service Fees to Harbin Baixin in the
manner and at the time designated by Harbin Baixin.


4. Representations, Warranties and Covenants of the Parties     4.1 Each Party
represents and warrants to the other Party that as of the execution date of this
Agreement:


  (a)

Such Party is an entity with legal person status, duly organized and validly
existing, and has the full power and authority to enter into this Agreement and
to perform its obligations hereunder. All action, corporate or otherwise,
necessary to be taken by the board of directors or comparable governing body of
such Party to authorize the execution, delivery and performance of this
Agreement has been duly and validly taken. This Agreement, when executed and
delivered, will constitute the valid and binding obligations of such Party,
enforceable against such Party in accordance with its terms;

2

--------------------------------------------------------------------------------


  (b)

The execution, delivery and performance of this Agreement by such Party will not
(i) conflict with, result in a breach or violation of or constitute (or with
notice or lapse of time or both constitute) a default under, (A) the business
license, articles of association, permits, government approval for its
incorporation, agreements concerning its incorporation or any other charter
documents of such Party, or (B) any PRC Laws or other laws and regulations to or
by which such party is subject or bound, or (C) any contracts or other documents
to which such Party is a party or to or by which it (or any of its properties or
assets) is subject or bound; (ii) result in the creation of, or give any person
the right to create, any lien or encumbrance upon the assets of such Party;
(iii) terminate or modify, or give any third party the right to terminate or
modify, the provisions or terms of any contracts or other documents to which
such Party is a party or to or by which it (or any of its properties or assets)
is subject or bound; or (iv) result in any suspension, revocation, impairment,
forfeiture or nonrenewal of any permits applicable to such Party;

        (c)

No lawsuit, arbitration or other judicial or administrative proceeding is
pending that would affect such Party’s ability to perform its obligations under
this Agreement, and to its knowledge, no such proceeding is threatened; and

        (d)

Such Party has disclosed to the other Party all contracts, government approvals,
permits or other documents to which such party is a party or to or by which it
(or any of its properties, assets or business) is subject or bound, which may
have a material adverse effect on its ability to fully perform its obligations
under this Agreement, and the documents provided by such Party to the other
Party does not contain any inaccurate statement of or omit to state any material
fact.


4.2

Heilongjiang Shuaiyi further covenants to Harbin Baixin that it shall:

        (a)

Pay the Service Fees in a timely manner to Harbin Baixin in accordance with the
terms of this Agreement.

        (b)

During the Term of Service:

        (i)

Continuously maintain the validity of its business licenses, permits and
qualifications; and

3

--------------------------------------------------------------------------------


  (ii)

Actively cooperate with Harbin Baixin in the provision of the Services, adopt
the reasonable advice and proposals presented by Harbin Baixin for Heilongjiang
Shuaiyi’s business.


4.3

During the Term of Service, without the prior written consent of Harbin Baixin,
Heilongjiang Shuaiyi shall not accept any services provided by any party other
than Harbin Baixin, which are identical or similar to the Services under Article
1.1 of this Agreement.

 

 

4.4

Each Party covenants to the other Party that such Party shall sign all
documents, and take all actions, that are necessary and appropriate in order to
perform and achieve the purpose of this Agreement.

 

 

5.

Other Fees

 

 

5.1

Except as otherwise provided herein, each Party shall be separately responsible
for the fees and expenses incurred by such Party in connection with the
drafting, negotiation, execution and performance of this Agreement.

 

 

6.

Confidentiality

 

 

6.1

Prior to and during the term of this Agreement, a Party may have disclosed or
may disclose certain confidential information to the other Party (the
“Recipient”) from time to time. The Recipient shall keep confidential such
confidential information and shall not use such confidential information for any
purposes other than those specifically provided for under this Agreement. The
foregoing confidentiality obligation shall not apply to the information: (a)
that was already in the Recipient’s possession prior to such disclosure, as
demonstrated by documentation prepared prior to such disclosure; (b) that has
entered the public domain through no breach of this Agreement by the Recipient;
and (c) that was obtained by the Recipient from a third party who did not commit
a breach of confidence with respect to such information.

 

 

6.2

The confidentiality obligations set forth above shall continue and survive the
termination of this Agreement.

 

 

7.

Force Majeure

 

 

7.1

“Force Majeure” shall mean the unforeseeable, unavoidable and insurmountable
events which prevent a Party from partially or fully performing this Agreement.
Such events include but are not limited to earthquakes, typhoons, floods, fires,
wars, strikes, riots, governmental acts, change to laws and regulations or their
application.

 

 

7.2

If an event of Force Majeure occurs, the obligation of the impacted Party shall
forthwith suspend during the period of delay caused by such Force Majeure, the
performance period of the impacted Party shall be extended for a period of equal
length, and no penalty or liability shall be imposed upon the impacted Party. If
an event of Force Majeure occurs, the Parties shall immediately negotiate to
seek a fair solution and make all reasonable efforts to minimize the impact of
the Force Majeure.

4

--------------------------------------------------------------------------------

    8.

Liabilities for Breach of Contract

      8.1

Except as otherwise provided herein, if a Party (the “Party in Breach”) fails to
perform a certain obligation hereunder or otherwise breaches this Agreement, the
other Party (the “Harmed Party”) may:

      (a)

Serve a written notice to the Party in Breach stating the nature and scope of
the breach and demanding the Party in Breach to cure such breach at its own
expense within a reasonable period of time as specified therein (the “Cure
Period”); and

      (b)

If the Party in Breach fails to cure the breach during the Cure Period, the
Harmed Party is entitled to demand that the Party in Breach assume all
liabilities resulting therefrom, and compensate the Harmed Party for all
economic losses actually incurred by the Harmed Party in connection therewith,
including, without limitation, all attorneys’ fees and litigation and
arbitration expenses relating thereto. The Harmed Party shall also be entitled
to request that the court or arbitration panel order specific performance and/or
compulsory enforcement of this Agreement. The remedies provided hereunder to the
Harmed Party shall not affect the right of the Harmed Party to seek any other
remedy provided by laws.


9.

Effectiveness

 

 

9.1

This Agreement shall come into force from the execution date hereof.

 

 

10.

Governing Law and Settlement of Dispute

 

 

10.1

The validity, interpretation, performance and resolution of dispute of this
Agreement shall be governed by PRC Laws.

 

 

10.2

All the disputes arising out of the execution and performance of this Agreement
shall be resolved through friendly negotiations. In the event that any dispute
is not resolved by friendly consultations within thirty (30) days after the date
such dispute arises, either Party may submit the dispute to China International
Economic and Trade Arbitration Commission for arbitration in Beijing in
accordance with its arbitration rules then in force. The arbitration award shall
be final and binding on both Parties.

 

 

10.3

Except for the matters in dispute, the Parties shall continue to perform the
other provisions of this Agreement pending the resolution of the dispute.

5

--------------------------------------------------------------------------------

 

 

11.

Miscellaneous Provisions

   

11.1

without the prior written consent of the other Party, neither Party shall
partially or fully transfer its rights and obligations under this Agreement to a
third party, provided that Harbin Baixin may transfer all or any of its rights
and/or obligations hereunder to any of its affiliates.

 



11.2

under this Agreement becomes invalid, illegal or unenforceable, all other
provisions of this Agreement shall remain in full force and effect. When any
provision is determined to be invalid, illegal or unenforceable, the Parties to
this Agreement shall negotiate in good faith to amend this Agreement and
achieve, in a mutually acceptable method and to the extent possible, the
original purpose of the Parties.

 



11.3

between the Parties with respect to the subject matter hereof and supersedes all
prior consultations, negotiations and agreements among the Parties with respect
to such subject matter.

 



11.4

certain right hereunder shall not constitute a waiver thereof, and the exercise
or partial exercise of a certain right by a Party shall not preclude such Party
from exercising such right in the future.

 



11.5

their lawful successors and assignees.

 



11.6

reference only and shall not affect the meaning or interpretation of this
Agreement.

 



11.7

references to “Articles”, “Paragraphs” and “Annexes” are references to
“Articles”, “Paragraphs” and “Annexes” hereof.

 



11.8

limited to the written letter or notice under this Agreement) served by a Party
to the other Party shall be sent via mail or facsimile in a timely manner. A
notice or written letter, if sent via mail, shall be deemed received as of the
3rd business day after the date of delivery, and, if sent via facsimile, shall
be deemed to received as of the first business day after the date of delivery.

 



11.9

in relation to this Agreement and relevant affairs.

6

--------------------------------------------------------------------------------


11.10

in two original copies, one for each Party. The Parties may execute duplicate
copies of this Agreement.

(The remainder of this page is intentionally left blank.)

7

--------------------------------------------------------------------------------

This page is the signature page of the “Technical Service Agreement”.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

Harbin Baixin Biotech Development Co., Ltd.

By: /s/ Zhang Weihan   Name: Zhang Weihan   Title: Authorized Representative    
          Heilongjiang Shuaiyi New Energy Development Co., Ltd               By:
/s/ Lianyun Han   Name: Lianyun Han   Title: Authorized Representative  

8

--------------------------------------------------------------------------------